Title: Nicholas P. Trist to James Madison, August 1834
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Private.
                        A circumstance came to my knowledge the other day, which, as (according to the impressions which prevail
                            here) it may have some connexion with your affairs, I deem it proper to communicate to you.
                        Mr. Eugene Vail some time since rented of the Newells a house (marked V’s house) adjoining the ground in
                            possession of Mr. Cutts. V’s father in law, a wealthy monied man of New York, recently purchased this house, and desired
                            that if there was any vacant ground about it for sale, that it should be also purchased. Besides the lot on which Mr. C’s
                            house stands, there are four others within the enclosure, as shewn by the annexed sketch. In pursuance of his
                            father-in-law’s intimation, V. asked Mr. C. "if the proprietor of the two lots adjoining V’s house would be disposed to
                            sell", and was answered in the negative.
                        
                            
                                
                            
                        
                    